      Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,               )
                                        )
         Plaintiff,                     )
                                        )
         v.                             )                 CIVIL NO. 4:19-cv-04286
                                        )
CLAUDIA SELENE RODRIGUEZ,               )
ALSO KNOWN AS CLAUDIA                   )
SELENE RODRIGUEZ MARTINEZ,              )
HARRIS COUNTY, TEXAS, CYPRESS-          )
FAIRBANKS INDEPENDENT SCHOOL           )
DISTRICT, and HARRIS COUNTY            )
EMERGENCY SERVICES DISTRICT NO. 9, )
                                       )
         Defendants.                   )
______________________________________ )

                                          COMPLAINT

       The United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403 and the Federal

Debt Procedures Act, 28 U.S.C. § 3001 et seq., at the direction of a delegate of the Attorney

General of the United States, and with the authorization and sanction of a delegate of the

Secretary of the Treasury, brings this civil action: (1) to collect the balance owed to the United

States on a federal tax judgment entered against Dr. James David Key, Sr. and Dr. Key’s 2017

federal income (Form 1040) taxes; and (2) to enforce the associated judgment lien and federal

tax liens against certain real properties in Harris County, Texas that were previously owned, in

whole or in part, and transferred by Dr. Key to Defendant Claudia Selene Rodriguez. For its

complaint, the United States alleges as follows:




                                                   ‐1‐
       Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 2 of 9



                                JURISDICTION, VENUE, AND PARTIES

        1.      Jurisdiction is conferred upon this district court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345; and 28 U.S.C. § 3001 et seq.

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396, because the real

properties at issue are located in this district, and the defendants reside in this district.

        3.      Plaintiff is the United States of America.

        4.      Defendant Claudia Selene Rodriguez, also known as Claudia Selene Rodriguez

Martinez, resides in Harris County, Texas, within the jurisdiction of this Court. Ms. Rodriguez

may be served with summons and this Complaint at 13202 Tropicana Drive in Houston, Texas

77041, which was the residence of Dr. James David Key, Sr., the taxpayer, when he passed

away. Ms. Rodriguez is joined as a party pursuant to 26 U.S.C. § 7403(b), because she may

claim an interest in the subject real properties upon which the United States seeks to enforce its

liens. In addition, Ms. Rodriguez may claim that she was the spouse of Dr. Key on the date of

his death on December 30, 2018, although in his 2017 federal income tax return which Dr. Key

filed with the Internal Revenue Service on October 15, 2018, he stated under penalty of perjury

that his marital status was “single”. All of the income tax liabilities at issue in this case were

assessed against Dr. Key before he passed away. On information and belief, Dr. Key died on

December 30, 2018 in Harris County, Texas, and he was a resident of this district on the date of

his death.

        5.      Defendants Harris County, Texas, Cypress-Fairbanks Independent School

District, and Harris County Emergency Services District No. 9, are local ad valorem taxing

authorities, who are owed or may be owed ad valorem taxes pertaining to the real properties

described below. They are being joined as parties pursuant to 26 U.S.C. § 7403(b), to ensure that



                                                   ‐2‐
      Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 3 of 9



they are paid any ad valorem taxes owed to them at the sale of the subject real properties. The ad

valorem taxing authorities may be served through their attorney, Lori Gruver, Linebarger

Goggan Blair & Sampson, LLP, 2700 Via Fortuna Drive, Suite 500, Austin, Texas 78746, who

has agreed to accept service for them.

                                    THE SUBJECT REAL PROPERTIES

       6.      The titles of the real properties upon which the United States seeks to enforce its

federal tax liens are currently held in the name of Claudia Rodriguez, but until December 18,

2018, these properties were titled either to James D. Key, Sr. solely, or were titled jointly to

James D. Key, Sr. and Claudia Rodriguez, and consist of land, along with all improvements,

buildings, and appurtenances thereon described below (the “Real Properties”):

       7.      13202 Summer Snow Circle, Houston, Texas 77041: On or about February 6,

2017, James D. Key, Sr. and Claudia Rodriguez, as single persons, acquired, via a cash warranty

deed, title to real property located at 13202 Summer Snow Circle in Houston, Harris County,

Texas 77041, with the following legal description:

               LOT SEVENTEEN (17), BLOCK ONE (1), OF TWIN LAKES,
               SECTION TWO (2), A SUBDIVISION IN HARRIS COUNTY,
               TEXAS ACCORDING TO THE MAP OR PLAT THEREOF,
               RECORDED IN FILM CODE NO. 349028 OF THE MAP
               RECORDS OF HARRIS COUNTY, TEXAS.

       8.      The deed to the above property was recorded with the Harris County Clerk on or

about February 7, 2017. Records for the Harris County Appraisal District for 2018 list James

Key and Claudia Rodriguez as the owners of this property, with a county tax-assessed value of

$417,667. On information and belief, this property is not encumbered by a mortgage.

       9.      8245 Kingsbrook Road, No. 236, Houston, Texas 77024: On or about August 21,

2017, James D. Key, Sr. and Claudia Rodriguez acquired, via a general cash warranty deed, title



                                                 ‐3‐
      Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 4 of 9



to real property located at 8245 Kingsbrook Road, No. 236, in Houston, Harris County, Texas

77024, with the following legal description:

               CONDOMINIUM UNIT NUMBER TWO HUNDRED THIRTY-
               SIX (236), IN BUILDING "B", AND THE SPACE
               ENCOMPASSED BY THE BOUNDARIES THEREOF, THE
               LIMITED COMMON ELEMENTS APPURTENANT
               THERETO,TOGETHER WITH AN UNDIVIDED INTEREST IN
               THE GENERAL COMMON ELEMENTS LOCATED IN AND
               BEING PART OF BAYOU BEND TOWNHOMES, A
               CONDOMINIUM PROJECT IN THE CITY OF HOUSTON,
               HARRIS COUNTY, TEXAS, AS FULLY DESCRIBED IN AND
               AS LOCATED, DELINEATED AND AS DEFINED IN THE
               CONDOMINIUM DECLARATION FOR BAYOU BEND
               TOWNHOMES, TOGETHER WITH THE SURVEY PLAT, BY-
               LAWS AND EXHIBITS ATTACHED THERETO, RECORDED
               IN VOLUME 60, PAGE 1 AND IN VOLUME 103, PAGE132,
               BOTH OF THE CONDOMINIUM RECORDS OF HARRIS
               COUNTY, TEXAS.

       10.     The deed to the above property was recorded with the Harris County Clerk on or

about August 23, 2017, and therein states that Key and Rodriguez were husband and wife.

Records for the Harris County Appraisal District for 2018 list James D. Key, Sr. and Claudia

Rodriguez as the owners of this property, with a county tax-assessed value of $127,641. On

information and belief, this property is not encumbered by a mortgage.

       11.     13202 Tropicana Drive, Houston, Texas 77041: On or about August 24, 2017,

James D. Key, Sr. individually purchased, via a general warranty deed, real property located at

13202 Tropicana Drive in Houston, Harris County, Texas 77041, with the following legal

description:

               Lot One (l), in Block Five (5), of Twin Lakes, Section One (1), an
               addition in Harris County, Texas, according to the map or plat
               thereof recorded in Volume 343, Page 84 of the Map Records of
               Harris County, Texas.




                                               ‐4‐
      Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 5 of 9



       12.     The deed to the above property was recorded with the Harris County Clerk on or

about September 7, 2017, and does not reference Key’s marital status. In 2018, the Harris

County Appraisal District appraised this property at $518,563. On information and belief, this

property is unencumbered by a mortgage. Until his death, this was the residence of both Key

and Rodriguez, but on information and belief, Rodriguez still resides there.

                        KEY’S TRANSFERS OF THE REAL PROPERTIES

       13.     On August 1, 2018, the United States recorded with the Harris County Clerk’s

Office an abstract of its $1.5 million federal income (Form 1040) tax judgment for tax years

1983, 1987, 1988, 1989, 1991, and 1997 entered against Dr. James David Key, Sr. on

February 13, 2004, in the case of United States of America vs. Dr. James David Key, Sr., Civil

Action No. 3:02-cv-2326-K, in the U.S. District Court for the Northern District of Texas, Dallas

Division. As of November 1, 2019, the unpaid balance on this judgment lien is $10,032.

       14.     On or about October 15, 2018, James D. Key, Sr. filed his IRS Form 1040 federal

income tax return for tax year 2017 with the Internal Revenue Service, and stated his marital

status as “single”. On November 19, 2018, the IRS assessed against Key the $47,598.00 in

income tax he reported on his 2017 income tax return but did not pay, as well as a late payment

penalty of $1,903.92 and interest of $1,442.76. A statutory federal tax lien against Key arose by

operation of law on the date of this assessment. 26 U.S.C. § 6321.

       15.     On or about December 3, 2018, Key signed three general warranty deeds,

transferring his interest in the above-described real properties to Claudia Rodriguez, “as her sole

and separate property”. These deeds were filed with the Harris County Clerk’s Office on

December 18, 2018. On information and belief, there was no consideration paid to Key by

Rodriguez for Key’s interest in these properties, and Key made these transfers subject to the



                                                ‐5‐
      Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 6 of 9



United States’ judgment lien and federal tax lien referred to above, in an effort to prevent the IRS

from seizing these properties to pay his back taxes. There is no reference in these deeds to the

marital status of either Key or Rodriguez.

       16.     Additionally, on or about December 27, 2018, the IRS filed with the Harris

County Clerk’s Office a notice of federal tax lien against Key in the amount of $10,010, for

Key’s unpaid income (Form 1040) tax liability for tax year 1991 that was reduced to judgment in

2004, referred to above.

       17.     As stated above, on December 30, 2018, Key passed away.

       18.      As indicated above, on November 19, 2018, a delegate of the Secretary of the

Treasury made an assessment against James David Key, Sr. for his “self-assessed” or reported

federal income (Form 1040) tax he stated on his income tax return he filed on October 15, 2018,

as well as interest and penalty thereon, for the 2017 tax period, and in the following amounts

(collectively, “the income tax liabilities”), which have balances due with accruals as of

November 1, 2019, as follows:

                 Tax Period      Assessment     Assessment Type       Amount        Balance Due
                   Ending            Date                             Assessed       11/01/2019
                12/31/2017       11/19/2018     Tax                  $47,598.00     $47,598.00
                                 11/19/2018     Penalty               $1,903.92      $6,901.71
                                 11/19/2018     Interest              $1,442.76      $4,188.22
                        Total                                                       $58,687.93

       19.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the income tax liabilities described above to James David Key, Sr. After the application of

statutory interest, penalties, fees, other additions, abatements, payments, and credits, the income

tax liabilities described above had a $58,687.93 unpaid balance due as of November 1, 2019,

which remains unpaid as of the date this Complaint is being filed.



                                                ‐6‐
      Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 7 of 9



       20.     Despite notice and demand for payment, Key failed, neglected, or refused to pay

the income tax liabilities described above.

       21.     The United States seeks to collect through foreclosure of the judgment lien and

federal tax liens, and the sale of the Real Properties, Dr. James David Key’s 2017 federal income

tax liabilities in the amount of $58,687.93 as of November 1, 2019, plus pre-judgment and post-

judgment interest thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C.

§ 1961(c), until paid. In addition, the United States seeks to collect through foreclosure of the

judgment lien and federal tax liens, and the sale of the Real Properties, the remaining unpaid

balance due to the United States on the tax judgment entered against Key in 2004, in the amount

of $10,032.00 as of November 1, 2019, plus interest thereon until paid.

                                            COUNT 1
                        Enforcement of Judgment Lien and Federal Tax Liens

       22.     Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by James David Key, Sr. to pay the tax liabilities described above after notice and

demand for payment, federal tax liens arose on the dates of the tax assessments, and attached to

all property and rights to property belonging to Key, including the Real Properties.

       23.     Additionally, on December 27, 2018, the Internal Revenue Service publicly filed

a Notice of Federal Tax Lien (“NFTL”) in accordance with 26 U.S.C. § 6323(f) with the County

Recorder of Harris County, Texas in regard to the 1991 income tax liabilities described above,

which were reduced to judgment against Dr. James David Key, Sr. in 2004. This tax lien

attaches to the Real Properties.

       24.     As stated above, on August 1, 2018, the United States filed an abstract of its

$1.5 million income tax judgment against Key with the Harris County Clerk’s Office, which

attached to the Real Properties.

                                                ‐7‐
       Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 8 of 9



        25.     Pursuant to 26 U.S.C. § 7403 and the Federal Debt Collection Procedures Act, 28

U.S.C. § 3001 et seq., the United States is entitled to enforce the federal tax liens and judgment

lien described above against the Real Properties by foreclosure sale or other court orders. In

particular, the United States is entitled to have the entire Real Properties sold in a judicial sale, or

by a receiver appointed for that purpose, free and clear of all rights, titles, claims, liens, and

interests of the parties, including any rights of redemption, with the proceeds of the sale

distributed: first, to pay the costs and expenses of the sale, including any costs and expenses

incurred to secure and maintain the Real Properties; second, to the defendant ad valorem taxing

authorities to pay any real estate taxes due and owing which are entitled to priority under 26

U.S.C. § 6323(b)(6); third, to the United States to pay Key’s federal income tax liabilities

described above; and, fourth, to any other party in accordance with the law; or, as otherwise

determined by the Court in accordance with the law.

                                               PRAYER

        WHEREFORE, the United States of America prays for a judgment determining:

        A.      That the federal tax liens and judgment lien securing the federal tax liabilities

described in this Complaint shall be foreclosed or enforced by court orders against the Real

Properties by sale of the entire Real Properties in a judicial sale, or by a receiver appointed for

that purpose, free and clear of all rights, titles, claims, liens, and interests of the parties, including

any rights of redemption, with the proceeds of the sale distributed: first, to pay the costs and

expenses of the sales, including any costs and expenses incurred to secure and maintain the Real

Properties; second, to the defendant ad valorem taxing authorities to pay any real estate taxes due

and owing them which are entitled to priority under 26 U.S.C. § 6323(b)(6); third, to the plaintiff

United States to pay Dr. James David Key Sr.’s federal income liabilities set forth above; and,



                                                   ‐8‐
      Case 4:19-cv-04286 Document 1 Filed on 10/31/19 in TXSD Page 9 of 9



fourth, to any other party in accordance with the law; or, as otherwise determined by the Court in

accordance with the law; and

       B.      That awards the United States such other and further relief as this Court deems

just and proper, including its costs incurred in this action and for any surcharge authorized by

28 U.S.C. § 3011.

                                                 Respectfully submitted,

                                                 RICHARD E. ZUCKERMAN
                                                 Principal Deputy Assistant Attorney General

                                                 /s/ Ramona S. Notinger
                                                 RAMONA S. NOTINGER
                                                 Ramona.S.Notinger@usdoj.gov
                                                 Texas Bar No. 19158900
                                                 So. District of Texas Federal Bar No. 204
                                                 U.S. Department of Justice
                                                 Tax Division
                                                 717 N. Harwood St., Suite 400
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 880-9766
                                                 Fax: (214) 880-9742

                                                 ATTORNEYS FOR UNITED STATES




                                                ‐9‐
                           Case 4:19-cv-04286 Document 1-1 Filed on 10/31/19 in TXSD Page 1 of 2
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     Claudia Selene Rodriguez, also known as Claudia Selene Rodriguez
                                                                                                             Martinez, et al.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Harris
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Ramona S. Notinger, U.S. Department of Justice, Tax Division,
717 N. Harwood, Suite 400, Dallas, Texas 75201
(214) 880-9766

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. Sections 7401 and 7403; 28 U.S.C. Sections 1331, 1340 and 1345; & 28 U.S.C. Section 3001 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Enforce judgment lien and tax liens on real property.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         68,719.93                                JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/31/2019                                                              /s/ Ramona S. Notinger
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 4:19-cv-04286 Document 1-1 Filed on 10/31/19 in TXSD Page 2 of 2
JS 44 Reverse (Rev. 09/19)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
